As filed with the U.S. Securities and Exchange Commission on March 24 , Registration No. 333-142214 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1/A (Amendment #5) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RECYCLE TECH, INC. (Name of small business issuer in its charter) Colorado 7389 20-2776793 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No. 6890West 44th Ave. # 3 Wheat
